      Case 4:19-cv-05091-JTR    ECF No. 19   filed 06/16/20   PageID.1275 Page 1 of 15




 1
 2
 3
 4
                                                                               FILED IN THE

 5
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 6                         UNITED STATES DISTRICT COURT               Jun 16, 2020
 7                      EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK



 8
 9   RUBY T.,                                       No. 4:19-CV-05091-JTR
10
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
11                                                 MOTION FOR SUMMARY
12                       v.                        JUDGMENT
13   ANDREW M. SAUL,
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
16                Defendant.
17
18         BEFORE THE COURT are cross-motions for summary judgment. ECF
19   Nos. 13, 17. Attorney Chad L. Hatfield represents Ruby T. (Plaintiff); Special
20   Assistant United States Attorney Ryan Ta Lu represents the Commissioner of
21   Social Security (Defendant). The parties have consented to proceed before a
22   magistrate judge. ECF No. 6. After reviewing the administrative record and the
23   briefs filed by the parties, the Court DENIES Defendant’s Motion for Summary
24   Judgment; GRANTS, in part, Plaintiff’s Motion for Summary Judgment; and
25   REMANDS the matter to the Commissioner for additional proceedings pursuant to
26   42 U.S.C. §§ 405(g), 1383(c).
27                                   JURISDICTION
28         Plaintiff filed applications for Supplemental Security Income (SSI) and


     ORDER GRANTING PLAINTIFF’S MOTION - 1
      Case 4:19-cv-05091-JTR       ECF No. 19    filed 06/16/20   PageID.1276 Page 2 of 15




 1   Disability Insurance Benefits (DIB) on September 9, 2015, Tr. 122, 138, 264,
 2   alleging disability since October 1, 2014, Tr. 266, 273, due to a back injury,
 3   bipolar depression, anxiety, Hashimoto’s Thyroiditis, type 2 diabetes, cervical
 4   spondylosis, lumbar-sacral spondylosis, neck/muscle strain, migraines, and chronic
 5   back pain, Tr. 328. The applications were denied initially and upon
 6   reconsideration. Tr. 178-85. Administrative Law Judge (ALJ) R.J. Payne held a
 7   hearing on January 25, 2018 and heard testimony from Plaintiff, medical expert
 8   Lynne Jahnke, M.D., psychological expert Nancy Winfrey, Ph.D., and vocational
 9   expert Jeff Cockrum. Tr. 40-93. The ALJ issued an unfavorable decision on
10   March 9, 2018 finding Plaintiff was not disabled from October 1, 2014 through the
11   date of the decision. Tr. 15-31. In the decision, the ALJ reopened Plaintiff’s
12   previous application, which was filed on September 29, 2014. Tr. 15. The
13   Appeals Council denied review on February 20, 2019. Tr. 1-5. The ALJ’s March
14   9, 2018 decision became the final decision of the Commissioner, which is
15   appealable to the district court pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff
16   filed this action for judicial review on April 26, 2019. ECF No. 1.
17                                 STATEMENT OF FACTS
18           The facts of the case are set forth in the administrative hearing transcript, the
19   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
20   here.
21           Plaintiff was 40 years old at the amended date of onset. Tr. 266. Plaintiff
22   completed a nursing program in 1998. Tr. 329. Her reported work history was as
23   a Licensed Practical Nurse. Tr. 330. When applying for benefits Plaintiff reported
24   that she stopped working on February 1, 2010, stating “I was fired from my last job
25   and I went into a deep depression.” Tr. 329. Even though she was fired, she stated
26   that her conditions became severe enough to keep her from working as of February
27   1, 2010 and that the severity of her conditions caused her to make changes in her
28   work activity as early as November 1, 2009. Id.


     ORDER GRANTING PLAINTIFF’S MOTION - 2
      Case 4:19-cv-05091-JTR     ECF No. 19    filed 06/16/20   PageID.1277 Page 3 of 15




 1                               STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
 5   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 6   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 7   not supported by substantial evidence or if it is based on legal error. Tackett v.
 8   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 9   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
10   another way, substantial evidence is such relevant evidence as a reasonable mind
11   might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S.
12   389, 401 (1971). If the evidence is susceptible to more than one rational
13   interpretation, the court may not substitute its judgment for that of the ALJ.
14   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
15   findings, or if conflicting evidence supports a finding of either disability or non-
16   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
17   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
18   evidence will be set aside if the proper legal standards were not applied in
19   weighing the evidence and making the decision. Brawner v. Secretary of Health
20   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
21                      SEQUENTIAL EVALUATION PROCESS
22         The Commissioner has established a five-step sequential evaluation process
23   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
24   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one
25   through four, the burden of proof rests upon the claimant to establish a prima facie
26   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
27   burden is met once the claimant establishes that physical or mental impairments
28   prevent her from engaging in her previous occupations. 20 C.F.R. §§ 404.1520(a),


     ORDER GRANTING PLAINTIFF’S MOTION - 3
      Case 4:19-cv-05091-JTR     ECF No. 19   filed 06/16/20   PageID.1278 Page 4 of 15




 1   416.920(a)(4). If the claimant cannot do her past relevant work, the ALJ proceeds
 2   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 3   can make an adjustment to other work, and (2) the claimant can perform specific
 4   jobs that exist in the national economy. Batson v. Comm’r of Soc. Sec. Admin.,
 5   359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make an
 6   adjustment to other work in the national economy, she is found “disabled.” 20
 7   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 8                           ADMINISTRATIVE DECISION
 9         On March 9, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act from October 1, 2014 through the
11   date of the decision.
12         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
13   activity since October 1, 2014, the alleged date of onset. Tr. 18.
14         At step two, the ALJ determined that Plaintiff had the following severe
15   impairments: degenerative disc disease of the spine with spondylosis and arthritis;
16   obesity; bipolar disorder; panic disorder; generalized anxiety disorder; and major
17   depressive disorder. Tr. 18.
18         At step three, the ALJ found that Plaintiff did not have an impairment or
19   combination of impairments that met or medically equaled the severity of one of
20   the listed impairments. Tr. 18.
21         At step four, the ALJ assessed Plaintiff’s residual function capacity and
22   determined that she could perform a range of sedentary work with the following
23   limitations:
24
           [S]he can lift, carry, push, and/or pull 10 pounds occasionally and 5
25         pounds frequently. The claimant has no limitations on her ability to sit.
26         She can stand 30 minutes at one time, and can walk 30 minutes at one
           time with 2 hours total in an 8-hour workday. She can occasionally
27         stoop, kneel, crouch, crawl, and balance. She can occasionally climb
28         ramps and stairs; but never climb ladders, ropes, or scaffolds. The


     ORDER GRANTING PLAINTIFF’S MOTION - 4
      Case 4:19-cv-05091-JTR     ECF No. 19    filed 06/16/20   PageID.1279 Page 5 of 15




 1         claimant can have no exposure to unprotected heights. She can have
           no concentrated exposure to extreme cold or heavy industrial vibration.
 2         The claimant can frequently reach overhead with her bilateral upper
 3         extremities. The claimant is unable to work in a job setting where the
           general public is generally present, and is unable to work in large
 4         crowds (i.e., no work where there are 30 or more co-workers in a small
 5         room).
 6   Tr. 21. The ALJ identified Plaintiff’s past relevant work as a licensed practical
 7   nurse, and found that Plaintiff was not able to perform this past relevant work. Tr.
 8   29.
 9         At step five, the ALJ determined that, considering Plaintiff’s age, education,
10   work experience and residual functional capacity, and based on the testimony of
11   the vocational expert, there were other jobs that exist in significant numbers in the
12   national economy Plaintiff could perform, including the jobs of document preparer,
13   addresser, and call-out operator. Tr. 30. The ALJ concluded Plaintiff was not
14   under a disability within the meaning of the Social Security Act from October 1,
15   2014, through the date of the ALJ’s decision. Tr. 31.
16                                         ISSUES
17         The question presented is whether substantial evidence supports the ALJ’s
18   decision denying benefits and, if so, whether that decision is based on proper legal
19   standards. Plaintiff contends the ALJ erred by (1) failing to properly weigh the
20   medical opinions in the record; (2) failing to make a proper step three
21   determination; (3) failing to properly weigh Plaintiff’s symptom statements; and
22   (4) failing to make a proper step five determination.
23                                      DISCUSSION
24   1.    Medical Opinions
25         Plaintiff argues that the ALJ failed to properly consider and weigh the
26   medical opinions expressed by Kevin Taylor, M.D., Maria Castillo, ARNP,
27   Thomas Genthe, Ph.D., Brent Packer, M.D., Lynne Jahnke, M.D., and Nancy
28   Winfrey, Ph.D. ECF No. 13 at 10-15.


     ORDER GRANTING PLAINTIFF’S MOTION - 5
      Case 4:19-cv-05091-JTR      ECF No. 19   filed 06/16/20   PageID.1280 Page 6 of 15




 1         In weighing medical source opinions, the ALJ should distinguish between
 2   three different types of physicians: (1) treating physicians, who actually treat the
 3   claimant; (2) examining physicians, who examine but do not treat the claimant;
 4   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 5   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
 6   weight to the opinion of a treating physician than to the opinion of an examining
 7   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
 8   should give more weight to the opinion of an examining physician than to the
 9   opinion of a nonexamining physician. Id.
10         When an examining physician’s opinion is not contradicted by another
11   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
12   and when an examining physician’s opinion is contradicted by another physician,
13   the ALJ is only required to provide “specific and legitimate reasons” to reject the
14   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
15   met by the ALJ setting out a detailed and thorough summary of the facts and
16   conflicting clinical evidence, stating his interpretation thereof, and making
17   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
18   required to do more than offer his conclusions, he “must set forth his
19   interpretations and explain why they, rather than the doctors’, are correct.”
20   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
21         A.       Kevin Taylor, M.D. and Maria Castillo, ARNP
22         On January 8, 2016, Nurse-Practitioner Castillo 1 completed a Physical
23
24
25         1
               The Court acknowledges that a Nurse-Practitioner in this case would not be
26   considered an acceptable medical source, and therefore not subject to the specific
27   and legitimate standard set forth in Lester. 20 C.F.R. §§ 404.1502(a), 416.902(a);
28   See Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993). However, since the


     ORDER GRANTING PLAINTIFF’S MOTION - 6
      Case 4:19-cv-05091-JTR         ECF No. 19   filed 06/16/20   PageID.1281 Page 7 of 15




 1   Functional Evaluation form for the Washington Department of Social and Health
 2   Services (DSHS). Tr. 857-59. Nurse-Practitioner Castillo opined that Plaintiff’s
 3   impairments caused a marked limitation in the following basic work activities:
 4   sitting, standing, walking, lifting, carrying, handling, pushing, pulling, reaching,
 5   stooping, crouching, and communicating. Tr. 858. Nurse-Practitioner Castillo
 6   opined that Plaintiff was capable of performing sedentary work in a regular
 7   predictable manner despite her impairments. Tr. 859. She stated that Plaintiff’s
 8   limitation would persist for six to twelve months with available medical treatment.
 9   Id.
10         On December 1, 2017, Nurse-Practitioner Castillo and Dr. Taylor signed a
11   letter stating the following:
12
           The patient has been very compliant and optimistic with her long-term
13         therapy and treatment plan for the conditions listed today. Her
14         activities of daily living have been altered over time with minimal
           progression currently, at this time. Her health condition and limitations
15         are not likely to change within the next year. I do recommend disability
16         assistance for this very pleasant person.
17   Tr. 917.
18         On December 18, 2017, Nurse-Practitioner Castillo completed a Medical
19   Report form. Tr. 918-19. She opined that if Plaintiff were attempting to work a
20   40-hour per week schedule she would probably miss four or more days per month
21   due to her medical impairments. Tr. 919. Additionally, she stated that based on
22   the cumulative effect of all Plaintiff’s limitations she would likely be off-task over
23   30% of the time during a 40-hour workweek. Id. The ALJ assigned these opinions
24   little weight, stating the following:
25
           Although the opinion that the claimant can perform sedentary work is
26
27   ALJ’s reasons for rejecting the opinions were not supported by substantial
28   evidence, the standard the ALJ was required to meet is not at issue.


     ORDER GRANTING PLAINTIFF’S MOTION - 7
      Case 4:19-cv-05091-JTR      ECF No. 19     filed 06/16/20   PageID.1282 Page 8 of 15




 1         consistent with the record evidence as a whole, the remainder of their
           opinions regarding disability are afforded little weight. This opinion is
 2         inconsistent with the documented improvement in the claimant’s pain
 3         and limiting symptoms with her prescribed course of conservative
           treatment. Further, their opinions do not adequately account for the
 4         claimant’s ability to independently care for her personal needs and her
 5         daily activities despite the combined effect of her physical impairments.
 6   Tr. 26-27. The ALJ followed this statement with a string of citations to the record,
 7   which were presumably in support of his conclusion. Tr. 27. First, the ALJ cited
 8   to a January 25, 2018 letter from Plaintiff following the hearing. Tr. 429. It is
 9   unclear what the ALJ intended to substantiate with the citation to this document.
10   In the letter, Plaintiff states that Nurse Practitioner Castillo “is the only person I
11   feel like I can really trust and open up to.” Tr. 429.
12         Next, the ALJ cites twice to an x-ray from February 10, 2017 showing
13   “[s]table findings of cervical spondylosis.” Tr. 898-99. This provides no insight
14   into the improvement the ALJ stresses is present, nor does it address Plaintiff’s
15   ability to independently care for herself or perform her daily activities. Therefore,
16   this citation does not support the ALJ’s finding.
17         The ALJ cites twice to the same Physical Therapy Progress Report dated
18   April 24, 2017 stating that Plaintiff “has attended 12 physical therapy visits for this
19   episode of care. At this time she notes that the pain continues to remain.” Tr. 901,
20   988. Her goal was to decrease her pain, and her prognosis was listed as fair. Tr.
21   902, 989. The additional physical therapy records cited by the ALJ show slow
22   antalgic gate. Tr. 990. Therefore, this also does not support the ALJ’s conclusion
23   that Plaintiff’s impairments improved.
24         The ALJ then cites to 38 pages of records from Stephen Dechter, D.O. Tr.
25   920-57. These records show that Plaintiff received two bilateral sacroiliac joint
26   steroid injections and one bilateral lumbar medial branch block. Tr. 925, 934, 941.
27   By the last appointment in December of 2017, Plaintiff stated that only 10% of the
28   pain symptoms were relieved and that the current therapy was not adequate. Tr.


     ORDER GRANTING PLAINTIFF’S MOTION - 8
      Case 4:19-cv-05091-JTR     ECF No. 19    filed 06/16/20   PageID.1283 Page 9 of 15




 1   920. While some of the records noted improvement with the pain initially
 2   following each injection, this relief did not last. Plaintiff reported a 20% pain
 3   relief following the bilateral lumbar medial branch block. Tr. 939. On March 6,
 4   2017, Plaintiff reported her pain was much improved following the February 16,
 5   2017 injection, but by June 20, 2017 Plaintiff reported her pain was returning and
 6   Dr. Dechtler recommended another injection. Tr. 929, 932. She received her
 7   second injection on September 7, 2017, Tr. 925, but by December 26, 2017 she
 8   reported only a 10% improvement in pain, Tr. 920. Therefore, this citation to the
 9   record does not support the ALJ’s finding that Plaintiff’s treatment improved her
10   pain.
11           Next, the ALJ cited a December 23, 2017 MRI showing no evidence of
12   acute lumbar spine compression fracture, but there was multilevel diffuse posterior
13   disc bulge without significant spinal stenosis, and mild right neural foraminal
14   stenosis at L4-5 level without definite impingement of the right exiting L4 nerve
15   root. Tr. 959-60. The report states that “there is probably no significant interval
16   change since the prior exam,” which was an MRI from October 14, 2014. Id. This
17   does not support the ALJ determination that Plaintiff’s pain improved with
18   treatment or that she can care for herself and perform daily activities.
19           Finally, the ALJ cited to a January 30, 2018 examination by Melvin Wahl,
20   M.D. diagnosing Plaintiff with degenerative lumbar spinal stenosis, stating that she
21   “has lifestyle limiting pain.” Tr. 1158-63. Again, this citation to the record does
22   not support the ALJ’s finding that Plaintiff’s pain improved with treatment or that
23   she could perform personal care or daily activities.
24           Here, the ALJ found that Plaintiff’s pain improved with treatment, she was
25   capable of caring for her personal needs, and could perform her daily activities.
26   Tr. 27. However, the evidence the ALJ cited does not support these findings.
27   Therefore, these reasons are not supported by substantial evidence, and the matter
28   is remanded for additional proceedings to properly address the medical opinions in


     ORDER GRANTING PLAINTIFF’S MOTION - 9
     Case 4:19-cv-05091-JTR     ECF No. 19     filed 06/16/20   PageID.1284 Page 10 of 15




 1   the record.
 2         B.      Thomas Genthe, Ph.D.
 3         Dr. Genthe completed an evaluation and a Psychological/Psychiatric
 4   Evaluation form for DSHS. Tr. 860-69. He diagnosed Plaintiff with major
 5   depressive disorder with anxious distress, post-traumatic stress disorder, and other
 6   specified personality disorder (with borderline, avoidant, paranoid and passive
 7   aggressive features). Tr. 862. He opined that she would have a moderate
 8   limitation in five basic work activities. Tr. 862-63. He concluded the evaluation
 9   with the following statement:
10
           From a psychological perspective, [Plaintiff’s] prognosis is viewed as
11         guarded, which is based on the chronicity of her problems. At this time,
12         she is unlikely to function adequately in a work setting until her
           psychological symptoms have been managed more effectively. Given
13         her response to treatment, and willing participation, a period of no less
14         than 6-9 months may likely be needed to address her treatment needs at
           least moderately well, and help her regain the necessary emotional
15
           functioning to resume fulltime work related activities.
16
17   Tr. 863. The form is undated; however, it appears that DSHS generated the form
18   for Dr. Genthe’s completion on February 24, 2016. Tr. 860, 864. The ALJ gave
19   Dr. Genthe’s opinion great weight, stating the following:
20
           His opinion is consistent with the improvement in the claimant’s mental
21         health symptoms with her prescribed course of treatment. His opinion
22         also adequately accounts for the claimant’s need for continued mental
           health treatment for anxiety related symptoms. Further, his opinion is
23         consistent with the claimant’s ability to independently care for her
24         personal needs and activities of daily living despite her mental health
           symptoms.
25
26   Tr. 27.
27         Plaintiff argues that by assigning the opinion great weight and not finding
28   her disabled, the ALJ failed to set forth specific and legitimate reasons for rejecting


     ORDER GRANTING PLAINTIFF’S MOTION - 10
     Case 4:19-cv-05091-JTR     ECF No. 19    filed 06/16/20   PageID.1285 Page 11 of 15




 1   Dr. Genthe’s statement that Plaintiff “is unlikely to function adequately in a work
 2   setting until her psychological symptoms have been managed more effectively.”
 3   ECF No. 13 at 13. Defendant argues that this statement is of little probative value
 4   because disability is an issue reserved for the Commissioner. ECF No. 17 at 11-
 5   12. Defendant is accurate that a statement from a medical source that a claimant is
 6   “disabled” or “unable to work” does not require the ALJ to determine the claimant
 7   meets the definition of disability. 20 CFR §§ 404.1527(d)(1), 416.927(d)(1).
 8   Nevertheless, the Ninth Circuit has held that “[i]f the treating physician’s opinion
 9   on the issue of disability is controverted, the ALJ must still provide ‘specific and
10   legitimate’ reasons in order to reject the treating physician’s opinion.” Holohan v.
11   Massanari, 246 F.3d 1195, 1203 (9th Cir. 2001). Here, the ALJ provided no
12   reason for rejecting any portion of the opinion from Dr. Genthe, who was an
13   examining psychologist. The Court recognizes the difference between a treating
14   and examining provider, but relies on S.S.R. 96-8p in extending the Ninth Circuit’s
15   holding in Holohan to the examining psychologist in this case. See S.S.R. 96-8p
16   (the residual functional capacity assessment “must always consider and address
17   medical source opinions. If the [residual functional capacity] assessment conflicts
18   with an opinion from a medical source, the adjudicator must explain why the
19   opinion was not adopted.”). Since the ALJ included no such explanation, the ALJ
20   will readdress the full opinion on remand.
21         C.     Brent Packer, M.D.
22         In March of 2016, Dr. Packer reviewed records from Lourdes Family
23   Medicine, TCCH, and Dr. Genthe and completed a Review of Medical Evidence
24   form and a Disability/Incapacitation Determination form for DSHS. Tr. 891-97.
25   On March 4, 2017, Dr. Packer limited Plaintiff to sedentary work and gave her
26   marked limitations in environmental/non-exertional restrictions, postural
27   restrictions, and gross or fine motor skill restrictions. Tr. 895. He also assigned
28   her a significant or moderate limitation in six of the psychological basic work


     ORDER GRANTING PLAINTIFF’S MOTION - 11
     Case 4:19-cv-05091-JTR      ECF No. 19     filed 06/16/20   PageID.1286 Page 12 of 15




 1   activities. Tr. 894. On March 7, 2017, Dr. Packer recommended changing the
 2   limitation to less than sedentary work stating that Plaintiff was unable to perform
 3   sedentary work for “even brief periods without employer accommodations.” Tr.
 4   892. He also stated that it was unlikely that Plaintiff could pace and persist over a
 5   normal 40-hour workweek. Id. He further stated that impairment severity equaled
 6   listing 1.02A. Id.
 7         The ALJ gave little weight to the marked environmental, postural, and
 8   manipulative limitations “as the record as a whole demonstrates an improvement in
 9   the claimant’s physical condition with her prescribed course of conservative
10   treatment.” Tr. 27. Here, the ALJ failed to address any portion of the March 7,
11   2017 opinion. Nowhere did the ALJ address the limitation to less than sedentary
12   work, the inability to pace and persist, or the equaling of a listed impairment.
13   Social Security Ruling (S.S.R.) 96-8p states that the residual functional capacity
14   assessment “must always consider and address medical source opinions. If the
15   [residual functional capacity] assessment conflicts with an opinion from a medical
16   source, the adjudicator must explain why the opinion was not adopted.” Therefore,
17   on remand the ALJ will readdress Dr. Parker’s opinions.
18         D.     Lynne Jahnke, M.D., and Nancy Winfrey, Ph.D.
19         Dr. Jahnke and Dr. Winfrey testified at Plaintiff’s hearing. Tr. 45-66.
20   Despite stating that Plaintiff did not meet a listing and providing a residual
21   functional capacity opinion that was not work preclusive, Dr. Jahnke stated that “I
22   wouldn’t disagree with either of them [Nurse Practitioner Castillo and Dr. Packer]
23   and I think as you said, the nurse, knowing the claimant, undoubtedly factoring in
24   the mental health issues that might make coping with ongoing pain difficult. More
25   difficult than the, for you or I perhaps.” Tr. 58. Likewise, Dr. Winfrey found
26   Plaintiff did not equal or meet a listing, but she did limit Plaintiff to “not be in a
27   public setting, including no interaction with the public, but no job that takes place
28   in the public.” Tr. 62. She also opined that an increase in psychological symptoms


     ORDER GRANTING PLAINTIFF’S MOTION - 12
     Case 4:19-cv-05091-JTR     ECF No. 19    filed 06/16/20   PageID.1287 Page 13 of 15




 1   would coincide with physical flares. Tr. 66.
 2         The ALJ assigned these opinions great weight. Tr. 28. However, since the
 3   case is being remanded for the ALJ to readdress the other medical source opinions
 4   in the record, these opinions will also have to be readdressed on remand.
 5   2.    Step Three
 6         Plaintiff challenges the ALJ’s step three determination that Plaintiff’s
 7   impairments did not medically equal a listing. ECF No. 13 at 15-16.
 8         The ALJ determined that Plaintiff’s impairments did not meet or medically
 9   equal the severity of one of the listed impairments. Tr. 18. Since the case is
10   remanded for the ALJ to properly address an opinion that includes a finding that
11   Plaintiff’s impairments equaled listing 1.02A, the ALJ will readdress step three on
12   remand.
13   3.    Plaintiff’s Symptom Statements
14         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
15   statements were unreliable. ECF No. 13 at 16-19.
16         It is generally the province of the ALJ to make determinations regarding the
17   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
18   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
19   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
20   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
21   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester, 81
22   F.3d at 834. “General findings are insufficient: rather the ALJ must identify what
23   testimony is not credible and what evidence undermines the claimant’s
24   complaints.” Lester, 81 F.3d at 834.
25         The ALJ found Plaintiff’s “statements concerning the intensity, persistence,
26   and limiting effects of these symptoms are not entirely consistent with the medical
27   evidence and other evidence in the record for the reasons explained in this
28   decision.” Tr. 22. The evaluation of a claimant’s symptom statements and their



     ORDER GRANTING PLAINTIFF’S MOTION - 13
     Case 4:19-cv-05091-JTR      ECF No. 19    filed 06/16/20   PageID.1288 Page 14 of 15




 1   resulting limitations relies, in part, on the assessment of the medical evidence. See
 2   20 C.F.R. §§ 404.1529(c), 416.929(c); S.S.R. 16-3p. Therefore, in light of the case
 3   being remanded for the ALJ to readdress the medical source opinions in the file, a
 4   new assessment of Plaintiff’s subjective symptom statements will be necessary.
 5   4.    Step Five
 6         Plaintiff challenges the ALJ’s determination at step five. ECF No. 13 at 20.
 7   Since the case is being remanded to further address medical source opinions and
 8   Plaintiff’s symptom statements, a new residual functional capacity determination
 9   and step four determination will be required. Upon remand, the ALJ will make a
10   step five determination if one is required.
11                                         REMEDY
12         The decision whether to remand for further proceedings or reverse and
13   award benefits is within the discretion of the district court. McAllister v. Sullivan,
14   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate
15   where “no useful purpose would be served by further administrative proceedings,
16   or where the record has been thoroughly developed,” Varney v. Secretary of Health
17   & Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused
18   by remand would be “unduly burdensome,” Terry v. Sullivan, 903 F.2d 1273, 1280
19   (9th Cir. 1990); see also Garrison v. Chater, 759 F.3d 995, 1021 (9th Cir. 2014)a
20   (noting that a district court may abuse its discretion not to remand for benefits
21   when all of these conditions are met). This policy is based on the “need to
22   expedite disability claims.” Varney, 859 F.2d at 1401. But where there are
23   outstanding issues that must be resolved before a determination can be made, and it
24   is not clear from the record that the ALJ would be required to find a claimant
25   disabled if all the evidence were properly evaluated, remand is appropriate. See
26   Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211
27   F.3d 1172, 1179-80 (9th Cir. 2000).
28         This case is remanded for additional proceedings because it is not clear from


     ORDER GRANTING PLAINTIFF’S MOTION - 14
     Case 4:19-cv-05091-JTR        ECF No. 19   filed 06/16/20   PageID.1289 Page 15 of 15




 1   the record that the ALJ would be required to find Plaintiff disabled if all the
 2   evidence were properly evaluated. Additional proceedings are necessary for the
 3   ALJ to further address the medical source opinions in the record, the step three
 4   determination, Plaintiff’s symptom statements, and the step five determination.
 5   Additionally, the ALJ will supplement the record with any outstanding medical
 6   evidence and take testimony from a vocational expert in the event that a step four
 7   or five determination is required.
 8                                        CONCLUSION
 9         Accordingly, IT IS ORDERED:
10         1.     Defendant’s Motion for Summary Judgment, ECF No. 17, is
11   DENIED.
12         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
13   GRANTED, in part, and the matter is REMANDED for additional proceedings
14   consistent with this order.
15         3.     Application for attorney fees may be filed by separate motion.
16         The District Court Executive is directed to file this Order and provide a copy
17   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
18   and the file shall be CLOSED.
19         DATED June 16, 2020.
20
21                                  _____________________________________
                                              JOHN T. RODGERS
22                                   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 15
